DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-8, and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koji (JP 2000126886) in view of Chann et al. (US 2011/0305256) and Nichol (US 20110277361).
With regard to claim 1, Koji teaches a fiber laser apparatus (abstract) that generates invisible laser light (33/34) using an amplification optical fiber (30) having a core (single core optical fiber, para. [0004]) and outputs the invisible laser light (33/34) via an output optical fiber (31), the fiber laser apparatus comprising: a visible laser light source (14) that generates visible laser light (32); an introducing section (22) that introduces the visible laser light (32) generated by the visible laser light source (14) into a core of the amplification optical fiber (29) (FIG. 1).
Koji does not teach a drive unit that drives, in a case of performing alignment of an irradiation position of the invisible laser light with respect to a workpiece, the visible laser light source and emits the visible laser light via the core of the output optical fiber.  It must be stressed that the written description of the instant patent application describes the drive unit as a controller.  Notwithstanding the foregoing, Chann teaches a drive unit (314) that drives, in a case of performing alignment of an irradiation position of the invisible laser light (method may further include optically coupling pulsed seed lasers to the core of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Koji reference, to include a drive unit that drives, in a case of performing alignment of an irradiation position of the invisible laser light with respect to a workpiece, the visible laser light source and emits the visible laser light via the core of the output optical fiber as suggested and taught by Chann, for the purpose of providing an optically aligned optical stack (cl. 6).
Koji does not teach a cladding light attenuating section that attenuates light which has propagated through a cladding of the amplification optical fiber, at a subsequent stage of the amplification optical fiber.   However, Nichol teaches a cladding layer 1601 which may be moved from one region of a light transmitting region 1402 on a distribution lightguide 1501 to another region of the light transmitting region 1402 in which a light absorbing function is provided (para. [0666]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Koji reference, to include a cladding light attenuating section that attenuates light which has propagated through a cladding of the amplification optical fiber, at a subsequent stage of the amplification optical fiber, as suggested and taught by Nichol, for the purpose of providing a light absorbing function (Nichol, para. [0666]).   
With regard to claims 2 and 22, the limitation of the introducing section introduces the visible laser light generated by the visible laser light source into the core of the amplification optical fiber, and attenuates return light which propagates through the core in a reverse direction during generation of the invisible laser light to be incident on the visible laser light source would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to arrive at the aforementioned limitation as Nichol teaches a cladding layer 1601 which may be moved from one region of a light transmitting region 1402 on a distribution lightguide 1501 to another region of the light transmitting region 1402 in which a light absorbing function is provided (para. [0666]).   

With regard to claim 6, Chann teaches an optical resonator that generates invisible laser light (diode bar has a laser resonator, para. [0026])).   
With regard to claim 7, Chann teaches an introducing section has a pump light multiplexer (1414) that connects an emitting section of the visible laser light source with a cladding of the amplification optical fiber (1420) (para. [0141]).
With regard to claim 8, Koji teaches a wavelength of the visible laser light has a wavelength corresponding to red or green (HeNe Visible Laser Source 14).   
Claims 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koji (JP 2000126886) in view of Chann et al. (US 2011/0305256)
With regard to claim 17, Koji teaches a fiber laser apparatus (abstract) that generates invisible laser light (33/34) using an amplification optical fiber (30) having a core (single core optical fiber, para. [0004]) and outputs the invisible laser light (33/34) via an output optical fiber (31), the fiber laser apparatus comprising: a visible laser light source (14) that generates visible laser light (32); an introducing section (22) that introduces the visible laser light (32) generated by the visible laser light source (14) into a core of the amplification optical fiber (29) (FIG. 1).  Koji further teaches a plurality of the amplification optical fibers (23-28) each generating the invisible laser light and a combining unit (31) that receives and combines invisible laser lights outputted from the plurality of amplification optical fibers inputted via a plurality of input ends (8-13), the introducing section introducing the visible laser light (32) to at least one of the input ends of the combining unit (31) (FIG. 1).
Koji does not teach a drive unit that drives, in a case of performing alignment of an irradiation position of the invisible laser light with respect to a workpiece, the visible laser light source and emits the visible laser light via the core of the output optical fiber.  It must be stressed that the written description of the instant patent application describes the drive unit as a controller.  Notwithstanding the foregoing, Chann teaches a drive unit (314) that drives, in a case of performing alignment of an irradiation position of the invisible laser light (method may further include optically coupling pulsed seed lasers to the core of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Koji reference, to include a drive unit that drives, in a case of performing alignment of an irradiation position of the invisible laser light with respect to a workpiece, the visible laser light source and emits the visible laser light via the core of the output optical fiber as suggested and taught by Chann, for the purpose of providing an optically aligned optical stack (cl. 6).
With regard to claim 18, Koji teaches the amplification optical fiber has a core that propagates a fundamental mode and low-order modes (para. [0004]-[0006]).
With regard to claim 19, Koji teaches the amplification optical fiber has a single-mode core (para. [0004]-[0006]).
With regard to claim 20, the limitation of  the introducing section introduces the visible laser light into an input end whereto invisible laser light from the amplification optical fiber is not inputted, among the plurality of input ends of the combining units would have been obvious to one of ordinary skill in the art as said limiation is not a critical limitation which would result in unexpected results as claim 21 recites that both visible and invisible laser light is input into the introducing section.
With regard to claim 21, Koji teaches the introducing section introduces the visible laser light into the input end into which the invisible laser light from the amplification optical fiber is inputted (para. [0004]-[0006]).

Allowable Subject Matter
Claims 3, 4, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.   



	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761